         Case 6:19-cv-00843-AC       Document 31      Filed 02/23/21   Page 1 of 2




HALPERN LAW GROUP
ARID. HALPERN, ATTORNEY AT LAW- OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. 100
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                           UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                   EUGENE DIVISION



SHANNON BURLEY CASEY,                                 Case No. 6:19-cv-00843-AC

     Plaintiff,

vs.
COMMISSIONER,                                         ORDER - EQUAL ACCESS
SOCIAL SECURITY ADMINISTRATION                        TO JUSTICE ACT AWARD
                                                      OF FEES
      Defendant.



      Attorney fees in the amount of $12,000 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under the

Treasury Offset Program, payment of this award shall be made via check sent to Ari Halpern's

address: 62910 O.B. Riley Rd, Suite 100, Bend, OR 97703.        In accordance with the fee




ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                 -   Page 1
          Case 6:19-cv-00843-AC           Document 31   Filed 02/23/21   Page 2 of 2




assignment which Plaintiff has signed, payment shall be made in Ari Halpern's name if no debt

subject to offset exists.
                    ri 2- r o{     .--f    I
        DATED this _'v6J_ day of   ~°0)-= ,2



Submitted on February 22, 2021
s/ Ari D. Halpern
ARID. HALPERN, OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpernlawgroup.net
Attorney for Plaintiff




ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                 -    Page2
